Citation Nr: 0710974	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-17 458	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities as a result of exposure 
to ionizing radiation.

2.  Entitlement to service connection for prostatitis as a 
result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and December 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa, and St. Louis, Missouri, 
respectively.  


FINDINGS OF FACT

1.  The veteran does not have peripheral neuropathy of the 
lower extremities attributable to military service.

2.  The veteran does not have prostatitis attributable to 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have peripheral neuropathy of the 
lower extremities that is the result of disease or injury 
incurred in or aggravated during active military service, 
including as due to exposure to ionizing radiation.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2006).

2.  The veteran does not have prostatitis that is the result 
of disease or injury incurred in or aggravated during active 
military service, including as due to exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has peripheral neuropathy and 
prostatitis related to exposure to radiation in service.  No 
service medical records (SMRs) are available for review due 
to possible destruction in a fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  Associated 
with the claims file were personnel records, which revealed 
that the veteran was assigned to temporary duty at Camp 
Desert Rock, Nevada, for approximately ten days in May 1952 
for the purpose of observing Exercise Desert Rock IV.  The 
veteran submitted a statement received in April 2004 in which 
he reported that he did not receive treatment for either his 
peripheral neuropathy or prostate problems while in service.  

Private treatment reports from Surgical Associates of North 
Iowa dated from February 1963 to October 1988 were associated 
with the claims file.  In February 1963 the veteran was noted 
to have what appeared to be prostatitis.  On examination he 
was noted to have a tender prostate and a lot of secretions 
from the prostatic urethra.  The veteran was noted to have 
prostatitis again in December 1967.  The prostatitis was 
cleared in January 1968.  The veteran was noted to have a 
little prostatitis in May 1976.  The veteran was noted to 
have a bladder outlet obstruction in July 1986.  He was noted 
to have cellular necrosis from prostatitis.  

Private treatment reports from St. Joseph Mercy Hospital 
dated from June 1983 to February 1989 were associated with 
the claims file.  The veteran underwent a cystourethroscopy 
for urethral bleeding in June 1983.  The veteran underwent a 
transurethral resection of the prostate for a bladder outlet 
obstruction due to benign prostatic hypertrophy in July 1986.  
A pathologic report revealed chronic severe prostatitis.  In 
February 1989 the veteran was noted to have a history of 
prostatitis.  The veteran underwent a cytoscope and 
transurethral resection of the prostate and a pathology 
report revealed mild chronic prostatitis.  

Associated with the claims file are private treatment reports 
from Mason City Clinic dated from August 1991 to October 
2000.  In December 1992 the veteran was noted to have a 
probable flare-up of chronic prostatitis.  In May 1993 the 
veteran was noted to have chronic prostatitis.  In November 
1993 the veteran was noted to have a flare-up of prostatitis 
symptoms with suprapubic fullness and a sense of incomplete 
emptying.  In February1995 the veteran was seen for a follow-
up for chronic prostatitis.  

Nerve conduction studies performed at the Mayo Clinic in May 
2002 revealed mild, chronic length-dependent sensorimotor 
peripheral neuropathy.  

Associated with the claims file are private treatment reports 
from J. Stevens, M.D., dated from May 2002 to June 2002.  Dr. 
Stevens submitted a letter in which he diagnosed the veteran 
with mild axonal sensory motor peripheral neuropathy.  He 
noted that the etiology was probably idiopathic.

Associated with the claims file are VA outpatient treatment 
reports dated from January 2001 to July 2004.  In January 
2003 the veteran was noted to have some peripheral 
neuropathy.  

As a preliminary matter, the Board notes that in May 2002, 
the RO made an administrative determination that the 
veteran's service medical records (SMRs) were not available 
from the National Personnel Records Center (NPRC).  Under 
such circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board observes that the RO made an initial attempt to 
retrieve the veteran's SMRs from the NPRC in May 2003.  The 
NPRC confirmed the fact that the records had been stored in 
an area that had been damaged by fire.  The veteran provided 
copies of personnel records which indicate that the veteran 
was present at Camp Desert Rock, Nevada, for the purpose of 
observing Exercise Desert Rock IV.  The veteran was requested 
to provide any alternative sources of information for his 
SMRs if he was aware of any.  The veteran indicated in a 
statement dated in August 2006 that he had no further 
evidence to submit in support of his claim.  As noted above, 
the veteran reported that he did not seek treatment for his 
claimed disabilities while he was in service.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran claims that peripheral neuropathy and prostatitis 
are the result of exposure to ionizing radiation.  In 
general, service connection for a condition, claimed to be 
attributable to ionizing radiation exposure during service, 
may be established in one of three ways.  First, VA has 
identified certain diseases which are presumed to be the 
result of radiation exposure.  Such a presumption, of course, 
must be based upon a finding that the veteran was, in fact, 
exposed to radiation.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, there are other radiogenic diseases which 
may be service connected directly under the special framework 
set forth in 38 C.F.R. § 3.311.  The list of radiogenic 
diseases, however, is not exclusive.  The veteran may provide 
competent scientific or medical evidence that the disease 
claimed to be the result of radiation exposure is, in fact, a 
radiogenic disease.  38 C.F.R. § 3.311(b)(4).  Third, even if 
the disease in question is not listed in 38 C.F.R. § 3.309 or 
is not a radiogenic disease under § 3.311, the veteran is not 
foreclosed from proving direct service connection by 
establishing direct actual causation under 38 U.S.C.A. § 1110 
(2006) and 38 C.F.R. § 3.303 (2006).  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).

Here, while there is medical evidence of current 
disabilities, there is no medical evidence of in-service 
incurrence or aggravation of a related injury or disease, and 
there is no medical evidence of a nexus between the current 
disabilities and an in-service disease or injury.  The Board 
notes that the veteran has submitted a statement from his 
private physician, Dr. Stevens, dated in June 2002, which 
states that the veteran was diagnosed with "mild axonal 
sensory motor peripheral neuropathy, probably idiopathic."  
The doctor did not specifically connect the veteran's 
peripheral neuropathy to radiation exposure.  Nor has any 
physician linked the veteran's prostatitis or peripheral 
neuropathy with service or identified either disability as 
radiogenic.  (Neither disability is a listed disease under 
38 C.F.R. § 3.309.)  Thus, without medical evidence of an in-
service incurrence or aggravation of a related injury or 
disease, or of a nexus between the current disabilities and 
an in-service disease or injury, service connection is not 
warranted.

Finally, service connection under section 303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, is not available here because the veteran's 
two claimed disorders are not among those listed in section 
3.311(b).  Additionally, as noted above, no competent 
authority has identified either as a radiogenic disease. 38 
C.F.R. § 3.311(b)(4).

The only other evidence of record supportive of the veteran's 
claim that his disabilities are related to his military 
service consists of the lay statements of the veteran 
himself.  Competent lay evidence is evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a)(1) (2006).  Medical opinion, 
by its very nature, requires specialized education, training, 
and experience.  Thus, while the veteran is competent as a 
layperson to describe the symptoms he experiences, he is not 
competent to provide medical opinion as to the etiology of 
any of his diagnosed disorders.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
veteran's peripheral neuropathy and prostatitis are not 
traceable to disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp.2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim of service connection for 
peripheral neuropathy in March 2003 and his claim of service 
connection for prostatitis in June 2003.  He was informed of 
the elements to satisfy in order to establish service 
connection.  He was advised to submit any evidence he had to 
show that he had a current disability and to identify sources 
of evidence/information that he wanted the RO to obtain on 
his behalf.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date in 
letters dated in March 2006 and October 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO was 
unable to obtain service medical records.  Service personnel 
records were provided by the veteran and he reported that he 
did not seek treatment for either of his claimed disabilities 
while in service.  Private and VA treatment reports were 
obtained.  As for whether further action should have been 
undertaken by way of obtaining additional medical opinion on 
the question of whether any current peripheral neuropathy or 
prostatitis are traceable to military service, the Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4) (2006).  In this case, the veteran has had post-
service treatment for peripheral neuropathy and prostatitis, 
but there is no indication, except by way of unsupported 
allegation, that the disabilities are related to service.  As 
noted above, the veteran reported no treatment for either 
disability while he was in service.  Consequently, given the 
standard of the regulation, the Board finds that VA did not 
have a duty to assist that was unmet.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the lower extremities as a result of exposure to ionizing 
radiation is denied.

Entitlement to service connection for prostatitis as a result 
of exposure to ionizing radiation is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


